DETAILED ACTION
In response to communications filed 16 March 2021, claims 21-22, 29-30, and 37-38 are amended per applicant’s request. Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see section “Rejections based on 35 U.S.C. § 102,” filed 16 March 2021, with respect to claims 21, 29, and 37 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Regarding claims 29-36, the “machine-readable medium” is interpreted in light of paragraph [00136] of the specification that states the “term ‘machine-readable medium’ excludes signals per se.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21, 29, and 37 recite the limitations of the pattern having a “fixed text portion and an uncategorized variable placeholder portion.” These limitations lack support in the original disclosure. First, the term “uncategorized” is a negative limitation, and must have basis 
This rejection under 35 USC § 112(a) may be overcome by amending the claims to replace “fixed text portion” and “uncategorized variable placeholder portion” with --placeholder portion-- and --ancillary portion-- (claim 21, lines 6-7, and throughout), respectively, as supported by paragraph [00113] of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 2006/0190439 A1) in view of Rouhani-Kalleh (US 2010/0094854 A1).

Regarding claim 21, Chowdhury teaches a method of query processing at an application server using query categorization, the method comprising:

determining the search query matches a pattern from a pattern database, the pattern having a fixed text portion (see Chowdhury [0051], “determines whether a relevant pattern of query phrases exists,” where [0061] discloses the pattern having a fixed text portion, e.g., “wheels”);
in response to determining the search query matches the pattern, using the pattern to identify the first text portion in the search query as a sub-query based on the second text portion in the search query corresponding to the fixed text portion of the pattern (see Chowdhury [0034], [0051]-[0052] and [0061], the “relevant pattern” is used to identify the first “constituent part” text portion, e.g., “BMW,” as a sub-query); 
based on identifying the first text portion in the search query as a sub-query, categorizing the search query by assigning, to the search query, a category of the sub-query for performing a search with the search query using the category of the sub-query (see Chowdhury [0061], “classify query phrase,” where [0069] teaches categories of the sub-query, of which, “automobile” is assigned to the query phrase); and
generating search results for the search query using the category of the sub-query (see Chowdhury [0055] and [0058], “search results” or an “advertisement” are search results generated using the category of the sub-query).
Chowdhury does not explicitly teach the pattern having an uncategorized variable placeholder portion.
However, Rouhani-Kalleh teaches the pattern having an uncategorized variable placeholder portion (see Rouhani-Kalleh [0042], “annotated query . . . keyword text”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a pattern having an uncategorized variable placeholder portion, as taught by Rouhani-Kalleh, with the techniques taught by Chowdhury, because a query may contain “generic words that rarely affect the meaning of the query” (see Rouhani-Kalleh [0042]).
Chowdhury as modified teaches using the pattern to identify the first text portion in the search query corresponding to the uncategorized variable placeholder portion of the pattern (see Rouhani-Kalleh [0039] and [0042] and Chowdhury [0049]-[0050], where the pattern is used to identify “keyword text,” as taught by Rouhani-Kalleh, in the search query taught by Chowdhury).

Regarding claim 29, Chowdhury teaches one or more machine-readable media storing computer-useable instruction that, when used by one or more processor an application server, cause the one or more processors to perform operations (see Chowdhury [0097]),
the operations comprising:
receiving, at the application server, a search query comprising at least a first text portion and a second text portion (see Chowdhury [0049]-[0050], “receives a query phrase,” where the “constituent parts” of the query phrase are first and second text portions);
determining the search query matches a pattern from a pattern database, the pattern having a fixed text portion(see Chowdhury [0051], “determines whether a relevant pattern of 
in response to determining the search query matches the pattern, using the pattern to identify the first text portion in the search query as a sub-query based on the second text portion in the search query corresponding to the fixed text portion of the pattern (see Chowdhury [0034], [0051]-[0052] and [0061], the “relevant pattern” is used to identify the first “constituent part” text portion, e.g., “BMW,” as a sub-query);
based on identifying the first text portion in the search query as a sub-query, categorizing the search query by assigning, to the search query, a category of the sub-query for performing a search with the search query using the category of the sub-query (see Chowdhury [0061], “classify query phrase,” where [0069] teaches categories of the sub-query, of which, “automobile” is assigned to the query phrase); and
generating search results for the search query using the category of the sub-query (see Chowdhury [0055] and [0058], “search results” or an “advertisement” are search results generated using the category of the sub-query).
Chowdhury does not explicitly teach the pattern having an uncategorized variable placeholder portion.
However, Rouhani-Kalleh teaches the pattern having an uncategorized variable placeholder portion (see Rouhani-Kalleh [0042], “annotated query . . . keyword text”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a pattern having an uncategorized variable placeholder portion, as taught by Rouhani-Kalleh, with the techniques taught by Chowdhury, 
Chowdhury as modified teaches using the pattern to identify the first text portion in the search query corresponding to the uncategorized variable placeholder portion of the pattern (see Rouhani-Kalleh [0039] and [0042] and Chowdhury [0049]-[0050], where the pattern is used to identify “keyword text,” as taught by Rouhani-Kalleh, in the search query taught by Chowdhury).

Regarding claim 37, Chowdhury teaches an application server comprising:
one or more processors; and one or more computer readable storage media storing computer-useable instructions that, when used by the one or more processors (see Chowdhury [0097]),
cause the one or more processors to:
receive, at the application server, a search query comprising at least a first text portion and a second text portion (see Chowdhury [0049]-[0050], “receives a query phrase,” where the “constituent parts” of the query phrase are first and second text portions);
determine the search query matches a pattern from a pattern database, the pattern having a fixed text portion(see Chowdhury [0051], “determines whether a relevant pattern of query phrases exists,” where [0061] discloses the pattern having a fixed text portion, e.g., “wheels”);
in response to determining the search query matches the pattern, use the pattern to identify the first text portion in the search query as a sub-query based on the second text 
based on identifying the first text portion in the search query as a sub-query, categorize the search query by assigning, to the search query, a category of the sub-query for performing a search with the search query using the category of the sub-query (see Chowdhury [0061], “classify query phrase,” where [0069] teaches categories of the sub-query, of which, “automobile” is assigned to the query phrase); and
generate search results for the search query using the category of the sub-query  (see Chowdhury [0055] and [0058], “search results” or an “advertisement” are search results generated using the category of the sub-query).
Chowdhury does not explicitly teach the pattern having an uncategorized variable placeholder portion.
However, Rouhani-Kalleh teaches the pattern having an uncategorized variable placeholder portion (see Rouhani-Kalleh [0042], “annotated query . . . keyword text”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a pattern having an uncategorized variable placeholder portion, as taught by Rouhani-Kalleh, with the techniques taught by Chowdhury, because a query may contain “generic words that rarely affect the meaning of the query” (see Rouhani-Kalleh [0042]).
Chowdhury as modified teaches using the pattern to identify the first text portion in the search query corresponding to the uncategorized variable placeholder portion of the pattern 

Regarding claims 22, 30, and 38, Chowdhury as modified teaches wherein the pattern is identified and stored in the pattern database by: for each of a plurality of historical queries that are not categorized: identifying a portion of the historical query as corresponding to a categorized query from a plurality of categorized queries (see Chowdhury [0074] and [0076], “wheels” is a portion of an historical query that corresponds to one of the categorized “query phrases”).
Chowdhury as modified does not explicitly teach
generating the pattern by replacing the portion of the historical query corresponding to the categorized query with the uncategorized variable placeholder portion;
comparing a category of search results for the historical query with a category of the categorized query; and
selecting the pattern for storage in the pattern database based on comparison of the category of search results for each historical query with the category of the categorized query within each historical query.
However, Rouhani-Kalleh teaches
generating the pattern by replacing the portion of the historical query corresponding to the categorized query with the uncategorized variable placeholder portion (see Rouhani-Kalleh 
comparing a category of search results for the historical query with a category of the categorized query (see Rouhani-Kalleh [0049], “determine annotated queries that frequently occur with query categories”); and
selecting the pattern for storage in the pattern database based on comparison of the category of search results for each historical query with the category of the categorized query within each historical query (see Rouhani-Kalleh [0049], annotated queries are selected for storage in the pattern databased based on a “high percentage of labeled queries that match the particular annotated query are categorized using the particular query category”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare and select patterns for storage, as taught by Rouhani-Kalleh, in combination with the techniques taught by Chowdhury as modified, because “Uncommon annotated queries are removed because there is little chance of learning any valuable association between the uncommon annotated queries and query categories” (see Rouhani-Kalleh [0050]).

Regarding claims 23 and 31, Chowdhury as modified teaches wherein comparing the category of search results for a first historical query with the category of the categorized query within the first historical query comprises: determining a rank of the category of the categorized query in the search results for the first historical query (see Rouhani-Kalleh [0053], “ranks annotated queries 211 using counts”).

Regarding claims 24 and 32, Chowdhury as modified teaches wherein selecting the pattern for storage in the pattern database based on comparison of the category of search results for each historical query with the category of the categorized query within each historical query comprises: determining a percentage of the historical search queries in which the category of search results for the historical search queries matches the category of the categorized queries within the historical search queries (see Rouhani-Kalleh [0049], “percentage of labeled queries that match the particular annotated query are categorized using the particular query category”).

Regarding claims 25 and 33, Chowdhury as modified teaches wherein the categorized queries are identified based on a database mapping each categorized query to a corresponding category (see Rouhani-Kalleh [0049], “labeled queries, or queries already categorized with a query category”).

Regarding claims 26 and 34, Chowdhury as modified teaches wherein the placeholder comprises a predetermined string (see Rouhani-Kalleh [0046], “Celebrity”).

Regarding claims 27, 35, and 39, Chowdhury as modified teaches wherein generating the search results for the search query comprises:

identifying the search results using the attribute value and the category of the sub-query (see Chowdhury [0061]-[0062]).

Claims 28, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 2006/0190439 A1) in view of Rouhani-Kalleh (US 2010/0094854 A1) as applied to claims 21, 27, 29, 35, 37, and 29 above, and further in view of Hsu et al. (US 2012/0265787 A1).

Regarding claims 28, 36, and 40, Chowdhury as modified teaches wherein determining the attribute value comprises:
determining one or more attributes associated with the category of the sub-query (see Chowdhury [0061]-[0062], the “automobile manufacturer” attribute is determined); and
determining attribute values for the one or more attributes (see Chowdhury [0061]-[0062] and [0074], “BMW . . . Nissan . . . Kia . . . Ford”).
Chowdhury does not explicitly teach
determining an ancillary token based on the search query and the sub-query included in the search query; and
determining a token value based on the ancillary token.
However, Hsu teaches

determining a token value based on the ancillary token (see Hsu [0035], “values . . . ‘black,’ ‘blue,’ ‘red,’ ‘silver,’ etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an ancillary token and token value, as taught by Hsu, with the techniques taught by Chowdhury, “to further describe or refine the user’s intent upon entering a search query or portion thereof” (see Hsu [0034]).
Chowdhury as modified teaches assigning the token value to the attribute value in response to a comparison of the token value to attribute values for the one or more attributes (see Chowdhury [0061]-[0062] and Hsu [0035], where an ancillary token, e.g., “color,” is assigned to an entity, as taught by Hsu, for the automobile manufacturer entity taught by Chowdhury).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158